  Case 1:19-cv-02508 Document 1 Filed 09/03/19 USDC Colorado Page 1 of 13




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF COLORADO

 ZACHARIAH ROBERTSON, Individually and                Case No. _________________
 For Others Similarly Situated,
                                                      JURY TRIAL DEMANDED
      Plaintiff,
                                                      COLLECTIVE ACTION PURSUANT
 v.                                                   TO 29 U.S.C. § 216(b)

 WHITMAN CONSULTING
 ORGANIZATION, INC.,

      Defendant.


                        ORIGINAL COLLECTIVE ACTION COMPLAINT

                                               SUMMARY

          1.       Zachariah Robertson (Robertson) brings this lawsuit to recover unpaid overtime

wages and other damages from Defendant Whitman Consulting Organization, Inc. (WhitCo) under

the Fair Labor Standards Act (FLSA). See 29 U.S.C. § 201 et seq.

          2.       WhitCo pays Robertson and the other hourly workers like him a daily per diem. The

per diem represents compensation that is primarily for the benefit and convenience of WhitCo’s

hourly employees. As a result, the FLSA requires this type of compensation be included in the

calculation of these workers’ regular rate of pay for overtime purposes. Because the per diem was not

used in calculating these workers’ regular rate of pay, WhitCo’s hourly workers were not properly

compensated at a rate of one-and-one-half times their regular rate of pay—as defined by the FLSA—

for all hours worked in excess of 40 hours in a single workweek.

          3.       Robertson brings this collective action to recover unpaid overtime wages and other

damages owed to him and other hourly workers like him.
  Case 1:19-cv-02508 Document 1 Filed 09/03/19 USDC Colorado Page 2 of 13




                                       JURISDICTION & VENUE

        4.      This Court has original subject matter jurisdiction because this case presents a federal

question. 29 U.S.C. § 216(b); 28 U.S.C. § 1331.

        5.      Venue is proper under 28 U.S.C. § 1391(b)(2) because a substantial part of the events

giving rise to this claim occurred in this District and Division. Specifically, Robertson primarily worked

for WhitCo in Ft. Collins, Colorado and in and around the Denver Metro.

                                                PARTIES

        6.      WhitCo employed Robertson as a Welding Inspector during the statutory time period

until April 2018 and regularly worked in excess of 40 hours a week without receiving overtime pay

calculated at the legal overtime rate. The exact dates and hours that Robertson worked are reflected

in WhitCo’s records.

        7.      Robertson’s written consent is attached as Exhibit 1.

        8.      Robertson brings this action on behalf of himself and all other similarly situated hourly

workers, under the collective action provisions of the FLSA. See 29 U.S.C. §216(b). WhitCo subjected

the Putative Class to the same FLSA violations as Robertson, and such a class is properly defined as:

                ALL INDIVIDUALS WHO WERE (1) EMPLOYED BY
                WHITMAN WITHIN THE LAST THREE YEARS AS HOURLY
                EMPLOYEES; AND (2) WHO WERE PAID A PER DIEM
                (Putative Class Members).

        9.      The Putative Class Members are easily ascertainable from WhitCo’s business and

personnel records.

        10.     Defendant WhitCo is a Colorado corporation that maintains its headquarters in Rifle,

Colorado and does business throughout the state.




                                                   -2-
  Case 1:19-cv-02508 Document 1 Filed 09/03/19 USDC Colorado Page 3 of 13




        11.    Defendant WhitCo may be served through its registered agent: Bernard Whitman,

706 South Ninth Street, Grand Junction, Colorado 81501, USA.

        12.    Throughout Robertson’s employment, WhitCo paid him and other workers like him a

per diem.

                                   COVERAGE UNDER THE FLSA

        13.    At all relevant times, WhitCo was an employer within the meaning of the Section 3(d)

of the FLSA. 29 U.S.C. § 203(d).

        14.    At all relevant times, WhitCo was an enterprise within the meaning of Section 3(r) of

the FLSA. 29 U.S.C. § 203(r).

        15.    At all relevant times, WhitCo was an enterprise engaged in commerce or in the

production of goods for commerce within the meaning of Section 3(s)(1) of the FLSA, 29 U.S.C. §

203(s)(1).

        16.    WhitCo had employees engaged in commerce or in the production of goods for

commerce, or employees handling, selling, or otherwise working on goods (such as pipelines, piping,

and pressure vessels) or materials that have been moved in or produced for commerce by any person,

including but not limited to, drilling rigs, trucks, mobile devices, document scanners, printers,

telephones, and other goods or materials that have moved in, or were produced for, commerce.

        17.    WhitCo’s annual gross volume of sales made or business done have far exceeded the

minimum ($500,00.00) required for coverage under the FLSA during the last 3 years.

        18.    At all times hereinafter mentioned, Robertson and the Putative Class Members were

engaged in commerce or in the production of goods for commerce.

        19.    WhitCo uniformly applied its policy of paying its workers, including Robertson, an

excessive per diem reimbursement for expenses normally incurred by an employee for his or her own

                                               -3-
     Case 1:19-cv-02508 Document 1 Filed 09/03/19 USDC Colorado Page 4 of 13




benefit, which was not considered by WhitCo as part of the regular rate for purposes of calculating

overtime.

          20.    The per diem reimbursement does not fall within the few and narrow exclusions of

the FLSA.

          21.    By paying its workers a per diem that is not included in WhitCo’s regular rate

calculations for overtime purposes, WhitCo violated (and continues to violate) the FLSA’s

requirement that it pay employees overtime compensation at 1 and ½ times their regular rates for

hours worked in excess of 40 in a workweek.

          22.    As a result of this uniform policy, Robertson and other workers like her do not receive

overtime as required by the FLSA.

          23.    WhitCo’s uniform compensation scheme of paying its workers a per diem that is not

included in WhitCo’s regular rate calculations for overtime purposes is, in of itself, a violation of the

FLSA. 29 U.S.C. § 207(a) & (e).

                                       FACTUAL ALLEGATIONS

          24.    Defendant WhitCo is a “leading provider of Construction Management and

Inspection Services for the oil and gas industry.”1

          25.    Robertson worked for WhitCo in Colorado. Specifically, Robertson primarily worked

for WhitCo in Ft. Collins, CO and in and around the Denver Metro.

          26.    Robertson worked for WhitCo during different time periods until April 2018.

          27.    Robertson worked for WhitCo as an hourly employee during the relevant time period.

Specifically, Robertson worked for WhitCo as a Welding Inspector.



1
    https://www.whitcoinspection.com/ (last visited September 3, 2019).
                                                  -4-
  Case 1:19-cv-02508 Document 1 Filed 09/03/19 USDC Colorado Page 5 of 13




       28.     WhitCo typically scheduled Robertson and the Putative Class Members for at least 12-

hour shifts for up to 7 days a week for weeks at a time.

       29.     Robertson typically worked at least 12 hours a day, but he often worked more.

       30.     Thus, Robertson worked approximately 84 hours in a typical workweek (far in excess

of the overtime threshold of 40 hours).

       31.     In addition to his hourly rate, Robertson received approximately $150.00-$180.00 each

day he worked that was intended to reimburse him for things like lunch, rent, and other normal

everyday expenses.

       32.     The per diem was intended to reimburse Robertson and the Putative Class Members

for expenses normally incurred by an employee for his or her own benefit and convenience.

       33.     For example, for the pay period beginning on September 18, 2017 and ending on

September 24, 2017, WhitCo paid Robertson a daily per diem of either $150.00/day or $180.00/day:




                                                 -5-
  Case 1:19-cv-02508 Document 1 Filed 09/03/19 USDC Colorado Page 6 of 13




       34.     Similarly, for the pay period beginning on October 20, 2017 and ending on November

5, 2017, WhitCo paid Robertson a daily per diem of $180.00/day:




       35.     But WhitCo did not and does not consider the per diem when calculating Robertson

and the Putative Class Members’ regular rates of pay for overtime purposes.

       36.     Because the per diem is not used to reimburse Robertson or the Putative Class

Members for expenses incurred by an employee in the furtherance of the employer’s interest or

benefit, those payments are actually disguised wages.

       37.     The per diem should be included in the regular rate calculations for overtime purposes.

       38.     As such, Robertson and the Putative Class Members were not properly compensated

as one-and-one-half times their regular rate – as defined by the FLSA – for all overtime worked in

excess of 40 hours in a single workweek.




                                                 -6-
  Case 1:19-cv-02508 Document 1 Filed 09/03/19 USDC Colorado Page 7 of 13




                                COLLECTIVE ACTION ALLEGATIONS

        39.     Robertson brings this claim as a collective action under the FLSA.

        40.     Numerous employees have been victimized by this pattern, practice, and policy which

is in willful violation of the FLSA. Many of these employees have worked with Robertson and have

reported that their hourly regular rate did not include the per diem for overtime purposes.

        41.     Robertson has actual knowledge that the Putative Class Members have been subjected

to the same or similar compensation scheme. Robertson worked with many individuals employed by

WhitCo and has personal knowledge that they were also paid a per diem that was not considered part

of their regular rates of pay for purposes of calculating overtime.

        42.     Even if their precise job titles may differ, they are all victims of WhitCo’s unlawful

compensation practices and are similarly situated to Robertson in terms of underlying job duties, pay

provisions, and employment practices.

        43.     All Putative Class Members receive a per diem reimbursement for expenses normally

incurred by an employee for his or her benefit, which is not considered by WhitCo as part of their

regular rates for purposes of calculating overtime.

        44.     The Putative Class Members regularly work or have worked in excess of 40 hours

during a workweek.

        45.     The per diem does not fall within the few and narrow exclusions of the FLSA.

        46.     The Putative Class Members are similarly situated to Plaintiff in terms of underlying

pay structure and/or the denial of one-and-one-half their regular rates for all hours worked in excess

of 40 hours in a single workweek.




                                                  -7-
  Case 1:19-cv-02508 Document 1 Filed 09/03/19 USDC Colorado Page 8 of 13




        47.     WhitCo’s failure to include the per diem into the regular rate calculation for overtime

purposes results from generally applicable policies or practices and does not depend on personal

circumstances of the Putative Class Members.

        48.     The job specific titles or precise job responsibilities of each Putative Class Member

does not prevent collective treatment.

        49.     All Putative Class Members, irrespective of their particular job requirements, are

entitled to overtime compensation at the minimum rate of one-and-one-half their regular rates of pay

– as defined by the FLSA – for all hours worked in excess of 40 hours in a single workweek.

        50.     Although the exact amount of damages may vary among Putative Class Members, the

damages can be easily calculated by the same or similar formula because all hours worked by the

Putative Class Members were recorded by a time keeper and reflected in WhitCo’s records.

        51.     Robertson has no interests contrary to, or in conflict with, the Putative Class Members

that would prevent class or collective treatment.

        52.     Like each Putative Class Member, Robertson has an interest in obtaining the unpaid

overtime wages owed under state and/or federal law.

        53.     A collective action, such as the instant one, is superior to other available means for fair

and efficient adjudication of the lawsuit.

        54.     Absent a class and collective action, many Putative Class Members will not obtain

redress of their injuries, and WhitCo will reap the unjust benefits of violating the FLSA.

        55.     Further, even if some of the Putative Class Members could afford individual litigation

against WhitCo, it would be unduly burdensome to the judicial system.

        56.     Concentrating the litigation in one forum will promote judicial economy and parity

among the claims of the Putative Class Members, as well as provide judicial consistency.

                                                    -8-
  Case 1:19-cv-02508 Document 1 Filed 09/03/19 USDC Colorado Page 9 of 13




        57.     The questions of law and fact that are common to each Putative Class Member

predominate over any questions affecting solely the individual members.

        58.     Among the common questions of law and fact are:

                a. Whether WhitCo employed the Putative Class Members within the meaning of the

                    FLSA;

                b. Whether WhitCo’s violation of the FLSA resulted from a continuing course of

                    conduct;

                c. Whether WhitCo’s decision to pay these workers a per diem that was not included

                    in these workers’ regular rates for overtime purposes was made in good faith;

                d. Whether WhitCo’s violation of the FLSA was willful; and

                e. Whether WhitCo’s illegal pay practice applied to the Putative Class Members.

        59.     Robertson and the Putative Class Members sustained damages arising out of WhitCo’s

illegal and uniform pay policy.

        60.     Robertson knows of no difficulty that will be encountered in the management of this

litigation that would preclude its ability to go forward as a collective or class action.

        61.     Even if the issue of damages were somewhat individual in character, the damages can

be calculated by reference to WhitCo’s records, and there is no detraction from the common nucleus

of liability facts. Therefore, this issue does not preclude collective and class action treatment.

        62.     WhitCo is liable under the FLSA for failing to pay overtime to Robertson and the

Putative Class Members.

        63.     Consistent with WhitCo’s illegal pay policy, Robertson and the Putative Class

Members were not paid the proper premium overtime compensation when they worked more than

40 hours in a workweek.

                                                    -9-
  Case 1:19-cv-02508 Document 1 Filed 09/03/19 USDC Colorado Page 10 of 13




        64.     As part of its regular business practices, WhitCo intentionally, willfully, and repeatedly

engaged in a pattern, practice, and/or policy of violating the FLSA with respect to Robertson and the

Putative Class Members.

        65.     WhitCo’s illegal pay policy uniformly deprived Robertson and the Putative Class

Members of the premium overtime wages they are owed under federal law.

        66.     WhitCo is aware, or should have been aware, that the FLSA required it to pay

Robertson and the Putative Class Members overtime premiums for all hours worked in excess of 40

hours per workweek.

        67.     There are many similarly situated Putative Class Members who have been denied

overtime pay in violation of the FLSA who would benefit from the issuance of a court-supervised

notice of this lawsuit and the opportunity to join it.

        68.     Notice of this lawsuit should be sent to the Putative Class Members pursuant to 29

U.S.C. § 216(b).

        69.     Those similarly situated workers are known to WhitCo, are readily identifiable, and can

be located through WhitCo’s records.

        70.     In sum, WhitCo’s failure to include the per diem into the Putative Class Members’

regular rates of pay calculation for overtime purposes results from generally applicable, systematic

policies and practices, which are not dependent on the personal circumstances of the Putative Class

Members. Thus, Robertson’s experiences are typical of the Putative Class Members’ experiences.

                                          CAUSE OF ACTION

                                        Violation of the FLSA

        71.     Robertson realleges and incorporates by reference all allegations in preceding

paragraphs.

                                                  - 10 -
  Case 1:19-cv-02508 Document 1 Filed 09/03/19 USDC Colorado Page 11 of 13




       72.     At all relevant times, WhitCo was an enterprise engaged in interstate commerce and/or

the production of goods for commerce, within the meaning of the FLSA.

       73.     WhitCo employed Robertson and the Putative Class Members.

       74.     WhitCo’s pay policy denied Robertson and the Putative Class Members overtime

compensation at the legal overtime rates required by the FLSA.

       75.     Specifically, WhitCo violated, and is violating, Section 7 of the FLSA by failing to

include the per diem in the calculation of the regular rate of pay to determine the overtime rate. 29

U.S.C. § 207(e)(2) (As used in this section “regular rate” at which an employee is employed shall be

deemed to include all renumeration for employment paid to, or on behalf of, the employee…); see also

29 C.F.R. § 778.217(d) (“If the employer reimburses the employee for expenses normally incurred by

the employee for his own benefit, he is, of course, increasing the employee’s regular rate there. An

employee normally incurs expenses in traveling to and from work, buying lunch, paying rent, and the

like. If the employer reimburses him for these normal everyday expenses, the payment is not excluded

from the regular rate as “reimbursement for expenses.”) As such, WhitCo has failed to properly pay

Robertson and the Putative Class Members overtime wages at one-and-one-half their regular rates for

all hours worked in excess of 40 hours per workweek.

       76.     WhitCo’s failure to pay Robertson and the Putative Class Members overtime at rates

not less than one and one-half times their proper regular rate violates 29 U.S.C. § 207.

       77.     The foregoing conduct constitutes a willful violation of the FLSA.

       78.     Robertson and the Putative Class Members are entitled to recover their unpaid

overtime compensation, liquidated damages, reasonable attorneys’ fees, costs, and expenses of this

action from WhitCo.



                                                 - 11 -
  Case 1:19-cv-02508 Document 1 Filed 09/03/19 USDC Colorado Page 12 of 13




                                            JURY DEMAND

        79.     Robertson hereby demands a trial by jury.

                                                PRAYER

        WHEREFORE, Robertson, individually, and on behalf of the Putative Class Members

respectfully requests that this Court grant the following relief:

                a. An order designating this lawsuit as a collective action and authorizing notice

                    pursuant to 29 U.S.C. § 216(b) to the Putative Class Members to permit them to

                    join this action by filing a written notice of consent;

                b. A judgment against WhitCo awarding Robertson and the Putative Members all

                    their unpaid overtime compensation and an additional, equal amount, as liquidated

                    damages;

                c. Issuance of a declaratory judgment that the practices complained of in this

                    Complaint are unlawful under the FLSA;

                d. An order awarding attorneys’ fees, costs, and expenses;

                e. Pre- and post-judgment interest at the highest applicable rates; and

                f. Such other and further relief as may be necessary and appropriate.


                                                 Respectfully submitted,

                                                 By: /s/ Michael A. Josephson
                                                     Michael A. Josephson
                                                     Texas Bar No. 24014780
                                                     Andrew W. Dunlap
                                                     Texas Bar No. 24078444
                                                     Taylor A. Jones
                                                     Texas Bar No. 24107823
                                                     JOSEPHSON DUNLAP
                                                     11 Greenway Plaza, Suite 3050
                                                     Houston, Texas 77046

                                                  - 12 -
Case 1:19-cv-02508 Document 1 Filed 09/03/19 USDC Colorado Page 13 of 13




                                    713-352-1100 – Telephone
                                    713-352-3300 – Facsimile
                                    mjosephson@mybackwages.com
                                    adunlap@mybackwages.com
                                    tjones@mybackwages.com

                                    AND

                                    Richard J. (Rex) Burch
                                    TX Bar No. 24001807
                                    BRUCKNER BURCH PLLC
                                    8 Greenway Plaza, Suite 1500
                                    Houston, Texas 77046
                                    713-877-8788 – Telephone
                                    713-877-8065 – Facsimile
                                    rburch@brucknerburch.com

                                 ATTORNEYS IN CHARGE FOR PLAINTIFF




                                  - 13 -
